NUMBER 13-18-00066-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                         Appellant,

                                           v.

PRISCILLA MEDINA,                                                           Appellee.


                   On appeal from the 319th District Court
                         of Nueces County, Texas.


                          MEMORANDUM OPINION

             Before Justices Benavides, Hinojosa, and Perkes
                Memorandum Opinion by Justice Hinojosa

      The trial court granted appellee Priscilla Medina’s motion to dismiss on the grounds

of collateral estoppel after the court at a prior probation revocation hearing found an

aggravated assault allegation to be “not true.” The State contends that the trial court

erred in granting the motion because collateral estoppel does not bar the State from

prosecuting the defendant for the underlying criminal offense notwithstanding a finding by
the trial court during a revocation hearing.    We agree and reverse the trial court’s

decision.

                                    I. BACKGROUND

      Medina was indicted for aggravated assault while on community supervision for a

prior offense. See TEX. PEN. CODE ANN. § 22.02. Prior to the indictment, the State

sought to revoke Medina’s probation based on the alleged assault. After a contested

hearing, the court found the allegations regarding the aggravated assault to be “not true.”

See TEX. CODE CRIM. PROC. ANN. art. 42A.751.

      Medina subsequently filed a motion to dismiss the indictment on the aggravated

assault charge on the grounds of collateral estoppel, arguing that the State’s burden of

proof at a revocation hearing is substantially lower than at trial, thus making it

unnecessary to relitigate the issue.     The State responded that collateral estoppel

generally does not apply to a prior finding in a motion to revoke hearing. The trial court

granted Medina’s motion and this appeal ensued.

                                     II. DISCUSSION

A.    Standard of Review and Applicable Law

      The law regarding collateral estoppel in criminal cases is embodied in the Fifth

Amendment guarantee against double jeopardy. Ashe v. Swenson, 397 U.S. 436, 445

(1970).     “Collateral estoppel” means that when an issue of ultimate fact has been

determined by a valid and final judgment, that issue cannot be litigated again between

the same parties in any future lawsuit. Id. at 443. The doctrine of collateral estoppel

bars relitigation of determinations necessary to the ultimate outcome of a prior


                                            2
proceeding. Bobby v. Bies, 556 U.S. 825, 829 (2009). If a judgment does not depend

on a given determination, relitigation of that determination is not precluded. Id. at 834.

       Appellate courts review de novo applications of law to facts that do not involve

determinations of credibility and demeanor. State v. Stevens, 235 S.W.3d 736, 740

(Tex. Crim. App. 2007). A decision to apply collateral estoppel is a question of law

applied to the facts, for which de novo review is appropriate. Id.

B.     Whether Collateral Estoppel is Applicable Following a Finding of “Not True”
       at a Revocation Hearing

       The Double Jeopardy Clause states that no person shall “be subject for the same

offence to be twice put in jeopardy of life or limb.” U.S. CONST. amend. V. The Ashe

court ruled that the double jeopardy clause incorporates the doctrine of collateral

estoppel. 397 U.S. at 445. Ashe involved a robbery of six men who had been playing

poker in a basement. 397 U.S. at 437. After the defendant had been tried and acquitted

for the robbery of one of the victims, the State subsequently tried and convicted him for

the robbery of one of the other victims. Id. at 439. The Court ruled that the doctrine of

collateral estoppel barred the second prosecution. Id. at 441. Because the State failed

to meet its burden in the first trial, double jeopardy protected the defendant from having

to “run the gauntlet a second time.” Id. at 446 (quoting Green v. United States, 355 U.S.
184, 190 (1957)).

       The distinction between a revocation hearing and a criminal trial is paramount to

the application of collateral estoppel in this case because in a revocation hearing, the

defendant is not put on trial for the newly alleged offense. State v. Waters, 560 S.W.3d
651, 659 (Tex. Crim. App. 2018). “In a revocation proceeding, the central question is

                                             3
whether the probationer has violated the terms of her community supervision and whether

she remains a good candidate for supervision, rather than being one of guilt or innocence

for the new offense.” Id. “Because there is no possibility of a new conviction and

punishment arising from a revocation hearing, jeopardy does not attach for any offense

that is alleged as a violation of the terms of community supervision in a revocation

hearing, and double jeopardy principles are inapplicable.” Id. at 658. Consistent with

Waters, we hold that collateral estoppel is inapplicable in this case because Medina was

not placed in jeopardy of being punished twice for the alleged assault.

                                    III. CONCLUSION

       After reviewing the doctrine of collateral estoppel de novo, we conclude that the

trial court erred in granting Medina’s motion to dismiss on the grounds of collateral

estoppel. We reverse and remand this case to the trial court for further proceedings

consistent with this opinion.

                                                              LETICIA HINOJOSA
                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of June, 2019.




                                            4